COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jennifer Braden v. Hussain Rahim

Appellate case number:    01-14-00159-CV

Trial court case number: 2012-45660

Trial court:              312th District Court of Harris County

       On April 30, 2014, appellee Hussain Rahim filed a Motion to Dismiss Appeal. After
review, the motion is DENIED.
        The Court notes Braden paid for the clerk’s record on April 28, 2014. Appellant has not,
however, paid the $195.00 filing fee due to the First Court of Appeals, despite previous
notifications payment was late. Further, the Court is in receipt of an information sheet from the
court reporter of the 312th District Court, Barbara Nagji, indicating appellant, Jennifer Braden,
has not requested nor paid for the reporter’s record.
        Appellant, Jennifer Braden, is ORDERED to pay, or make arrangements to pay, for
both the First Court of Appeals filing fee and for the court reporter’s record within 15 days of
the date of this order, or this appeal may be dismissed for want of prosecution and failure to pay
fees.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: May 13, 2014